By the Court.
The testimony of Willis, offered to contradict Turner, was competent at the time it was admitted. As the case then stood, the plaintiff relied on the testimony of Turner to establish his claim. If the defendant’s testimony subsequently showed that the conversation to which Willis *411testified was not the same to which Turner’s evidence related, or otherwise showed it to be immaterial, it was for the court to instruct the jury not to regard it. Wilder v. Holden, 24 Pick. 12. As it does not appear that such instructions were not given, the plaintiff fails to show that he was aggrieved by the rulings of the court.
The instructions bearing on the merits of the case seem to have been correct, and adapted to the facts in proof.

Exceptions overruled.